FILED
                             NOT FOR PUBLICATION                             JUN 01 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BLUSGUIN OTONIEL ALVARENGA-                      No. 09-73687
MELGAR,
                                                 Agency No. A088-423-377
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Blusguin Otoniel Alvarenga-Melgar, a native and citizen of Honduras,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen and de novo

constitutional claims. Lin v. Ashcroft, 377 F.3d 1014, 1023 (9th Cir. 2004). We

deny the petition for review.

      The agency did not abuse its discretion in denying the motion to reopen on

the ground that Alvarenga-Melgar failed to demonstrate prima facie eligibility for

asylum where he failed to identify a source of persecution or demonstrate a well-

founded fear. See Mendez-Gutierrez v. Gonzales, 444 F.3d 1168, 1171 (9th Cir.

2006) (the BIA may deny a motion to reopen for failure to establish a prima facie

case for the underlying relief sought); see also Khourassany v. INS, 208 F.3d 1096,

1101 (9th Cir. 2000) (holding similarly situated, unharmed family members

undermine future fear when an alien claims fear based on family group). It follows

that Alvarenga-Melgar has not established a violation of due process. See Lata v.

INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and prejudice for a due

process violation).

      PETITION FOR REVIEW DENIED.




                                         2                                    09-73687